Citation Nr: 1146478	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  07-40 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for service-connected psoriatic arthritis. 

2.  Entitlement to a compensable evaluation for service-connected psoriasis. 

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to degenerative disc disease of the lumbar spine. 

5.  Entitlement to service connection for a right leg and foot condition, to include as secondary to degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs
ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision, which denied claims for service connection for degenerative disc disease of the lumbar spine, left lower extremity radiculopathy, and right leg and foot; and a September 2011 RO decision, which granted service connection for psoriatic arthritis, assigning a 40 percent evaluation, effective April 24, 2006, and granted service connection for psoriasis, assigning a noncompensable evaluation, effective April 24, 2006.

The Board notes that the Veteran indicated on an October 2008 VA Form 9 Appeal that he wished to have a hearing before a member of the Board.  Subsequently, however, the Veteran indicated in a February 2010 statement that he did not want a hearing before a member of the Board.  As such, the Board will proceed to the merits of the claims.

The Board issued a remand with regard to the aforementioned issues in May 2010.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case without a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.  However, as these issues are being remanded for further development, the Board will proceed to adjudicate the claims, as done below, with no prejudice to the Veteran. 

The Board notes that the Veteran's representative submitted argument via a Statement of Accredited Representative in Appealed Case in February 2010 prior to the May 2010 Board remand.  The Veteran's representative did not submit argument in the form of a Statement of Accredited Representative in Appealed Case after this remand was issued.  However, in a September 20, 2011, letter attached to the most recent supplemental statement of the case (SSOC), the Veteran and his representative were advised that he had 30 days from the date of this letter to respond.  As 30 days have since passed, the Board will proceed to adjudicate the claims, as done below.

The Board notes that the Veteran recently submitted a Declaration of Status of Dependents form.  It does not appear that all of the Veteran's dependents have been recognized by VA.  As such, this form is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to the aforementioned claims.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Board notes that the issues of entitlement to service connection for psoriatic arthritis and psoriasis were remanded by the Board for further development in May 2010.  In September 2011, the RO granted service connection for psoriatic arthritis, assigning a 40 percent evaluation, effective April 24, 2006, and granted service connection for psoriasis, assigning a noncompensable evaluation, effective April 24, 2006.  This decision was a complete grant of benefits with respect to the issues of service connection for psoriasis and psoriatic arthritis.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Subsequently, in September 2011, the Veteran indicated that he disagreed with the ratings assigned to his psoriatic arthritis and his psoriasis.  The Veteran has not been afforded a statement of the case (SOC) addressing the issues of entitlement to increased evaluations for service-connected psoriasis and psoriatic arthritis.  The claims must now be remanded to allow the RO to provide the Veteran with an appropriate SOC with regard these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

With regard to the Veteran's claim for service connection for degenerative disc disease of the lumbar spine, the Veteran asserted in his January 2008 claim that he was seen numerous times for back problems during his active duty.

Regrettably, the Veteran's service treatment records are unavailable for review.  However, the Veteran has submitted copies of some of his service treatment records that he was able to locate himself.  The Board notes that the Veteran's August 1988 enlistment examination report did not reflect that the Veteran had a back injury or disability.  In a January 1989 service treatment record, the Veteran was noted as having a history of back pain since March 1988, before his active duty service, when he injured his back lifting a heavy object.  It was noted that he received treatment from a chiropractor until he was inducted into the Army in August 1988 and that he had not passed his AIT PT test due to back pain.  It was noted that he recently injured himself lifting a heavy buffer 3 weeks prior.  The Veteran was diagnosed with lumbar strain.  The Veteran was seen again in February 1989 for back pain.  A May 1990 service treatment record reflects that the Veteran had been experiencing low back pain for 8 days following an injury that occurred while he was lifting ammo.  He was treated again in June 1990 for mechanical low back pain. 

Additionally, in a private hospital emergency medical report from August 1988, the Veteran was noted was having spinal trauma.  

With regard to a current diagnosis of back pain, the Board notes that the Veteran underwent a VA examination in March 2008.  The examiner reviewed the claims file and noted that the onset of the Veteran's lumbar spine condition as March 1988.  Specifically, the examiner noted that the Veteran injured his back in March 1988 prior to induction and was still in treatment with a chiropractor for a lumbar strain at the time of induction.  He was inducted in August 1988, at which point it was noted that he could not pass his AIT PT tests due to back pain.  The examiner noted that eventually he evidently did.  The Veteran presented, according to service treatment records from January 1989, with low back pain related to lifting a heavy buffer.  He was diagnosed and treated for recurrent back strain over a period of time.  In June of 1990, he presented with back pain which had been present for a period of 2 weeks related to a low back strain.  The examiner noted that physical therapy records mentioned "facet dysfunction", however, this was not a diagnosis and there is no documentation by x-ray or CT scan until January 2006.  The examiner also noted an operative report relating to an L5 S1 diskectomy.  Upon examination, the Veteran was diagnosed with a lumbar strain, degenerative disc disease of the lumbar spine, status post herniated nucleus pulposus, lumbar discectomy.  In conclusion, the examiner noted that the Veteran's lumbar strain that was treated in military service pre-existed his induction into the Army.  The Veteran served from August 1988 to April 1992.  There are no records to document an ongoing back condition following 1990 while in service or for one year following discharge.  There is no evidence of degenerative disc disease in service.  There is no documentation for facet arthritis of the lumbar spine while in service.  The examiner determined that, given the available evidence, there is no chain of treatment or diagnosis connecting the current lumbar spine condition with the back strain diagnosed and treated in military service.  The examiner stated that the Veteran's lumbar spine condition/degenerative disc disease is less likely as not caused by or a result of a lumbar strain. 

Recently, the Veteran indicated in a September 2011 notice of disagreement (NOD) that the effect that his psoriatic arthritis is having on his back has not been considered.  In light of this statement, the Board finds that the Veteran is suggesting that service connection for degenerative disc disease of the lumbar spine should be considered as secondary to psoriatic arthritis.  Therefore, in light of the recent statement submitted by the Veteran, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim for service connection for degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether the Veteran's current lumbar spine disability was caused or aggravated by his service-connected psoriatic arthritis.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the claims for service connection for left lower extremity radiculopathy and right leg and foot condition, the Veteran asserted in his January 2008 claim that his in-service injuries were misdiagnosed, and these misdiagnoses caused irreversible damage to his sciatic nerve.  The Veteran reported that he has pain, numbness, tingling, and sometimes burning in his legs and foot.     

As noted, the Veteran's service treatment records are regrettably unavailable for review.  However, the Veteran has submitted copies of some of his service treatment records that he was able to locate himself.  In a January 1989 service treatment record, it was noted that the Veteran complained of low back pain and indicated that the pain radiated to the right hip.  In a separate January 1989 service treatment record, the Veteran complained of occasional pain in the left buttock area.  In a May 1989 service treatment record, the Veteran complained of left foot pain for 5 days.  He was diagnosed with a pes planus deformity.  In a May 1990 service treatment record, the Veteran was noted as having occasional sharp pain down the left leg.  In an October 1990 service treatment record, the Veteran complained of left ankle swelling after running.  The Veteran was diagnosed with an Achilles strain.  In an August 1992 service treatment record, the Veteran was diagnosed with a right knee injury.  

A review of the claims file reveals that the Veteran reported in a January 1999 private medical record from an unidentified facility having left and right knee operations in 1986 and 1987.  He indicated that he tore his knee cartilage playing football.  In an October 2000 private medical record, the Veteran was noted as having plantar fasciitis.  In a January 2003 private treatment record, he reported that his feet ache in the arch when running.  In a January 2006 private medical record from Central Baptist Hospital, the Veteran reported that he had fallen down the stairs about 6 weeks ago.  About three and a half weeks ago, he developed severe back pain radiating into the posterior aspect of the left leg to the knee.  In a January 2006 from Neurosurgical Associates, PSC, the Veteran was diagnosed with left S1 radiculopathy secondary to disc extrusion.  In a March 2006 private medical record from this same facility, the Veteran complained of left lower extremity pain with sensory alteration.   

The Board notes that the Veteran underwent a VA examination in March 2008.  The examiner reviewed the claims file.  She noted that the Veteran had a lumbar spine condition.  She further noted that, at some point, the Veteran developed left lower extremity radiculopathy, presumably associated with an acutely herniated disc.  The operative note of January 12, 2006, indicated the presence of left lower extremity radiculopathy.  The examiner noted that there are no LMD or VA treatment record prior to this note.  The Veteran currently complains of bilateral radicular pain worse on the left.  He complaints of numbness of the left lower extremity with prolonged sitting.  These symptoms have been present postoperatively but have improved from pre-operative status.  Upon examination, the Veteran was diagnosed with left lower extremity radiculopathy.  The examiner determined that the Veteran's left lower extremity radiculopathy is related to the Veteran's lumbar disc disease, status post diskectomy.  There is no evidence that he was treated for left lower extremity radiculopathy or lumbar disc disease while in the military.      

The Veteran's claim for service connection for a right leg and foot condition was not considered in this examination.  As the Veteran complained of right hip pain and a right knee injury in service; he currently asserts that he experiences right leg and foot pain; an observation that he is competent to make; and the entirety Veteran's of the service treatment records are unavailable for review, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim for service connection for a right leg and foot condition.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of a right leg or foot condition of any kind, and, if so, whether this current right leg or foot condition was caused or aggravated by his active duty service, his lumbar spine disability, or a service-connected disability, to include his service-connected psoriatic arthritis.  Colvin.  Additionally, as the Veteran reported left foot, ankle, and leg pain in service; the evidence of record reflects that he has a left lower extremity disability; and the entirely of the Veteran's service treatment records are unavailable for review, an opinion should also be provided as to whether the Veteran has a current diagnosis of a left leg or foot condition of any kind that was caused or aggravated by his active duty service, his lumbar spine disability, or a service-connected disability, to include his service-connected psoriatic arthritis.  In rendering any opinions, the examiner should consider the effects of any pre-service knee or leg surgeries on a current bilateral leg or foot condition.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a SOC as to the issues of entitlement to an evaluation in excess of 40 percent for service-connected psoriatic arthritis and entitlement to a compensable evaluation for service-connected psoriasis.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

2. Schedule the Veteran for an appropriate VA examination for his lumbar spine condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his lumbar spine condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a lumbar spine condition of any kind that was caused or aggravated by his service-connected psoriatic arthritis.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Schedule the Veteran for an appropriate VA examination for his bilateral leg and foot condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his bilateral leg or foot condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a leg or foot condition of either lower extremity.  If so, opinions should be provided as to whether it is at least as likely as not that the Veteran's current leg or foot condition of either lower extremity was incurred in or aggravated by his active duty service.  An opinion should also be provided as to whether the Veteran's current leg or foot condition of either lower extremity was caused or aggravated by his lumbar spine disability or a service-connected disability, to specifically include his service-connected psoriatic arthritis.  In rendering this opinion, the examiner should consider the effects of any pre-service knee or leg surgeries, on a current bilateral leg or foot condition.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claims for service connection for degenerative disc disease of the lumbar spine, left lower extremity radiculopathy, and a right leg and foot condition.  In particular, review all the evidence that was submitted since the most recent SSOC with regard to these issues.  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


